Citation Nr: 1531875	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  06-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for herpes simplex I prior to May 10, 2007, and to a rating in excess of 10 percent thereafter.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his brother




ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the Veteran's VBMS file.

The procedural history of this case is a lengthy one, involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Claims (Court).  The instant matter was most recently before the Board in September 2014, at which time it was remanded for further development.  Upon completion of that development, the agency of original jurisdiction (AOJ) issued a January 2015 supplemental statement of the case (SSOC) wherein it denied increased evaluations for the Veteran's service-connected herpes simples and lumbosacral strain.  The matters where thereafter returned to the Board.  In May 2015, the Veteran submitted additional evidence in support of his claim for herpes simplex, which evidence was accompanied by a waiver of AOJ consideration in the first instance.

The issue of increased ratings for herpes simplex I is remanded to the AOJ and addressed in the Remand below.  



FINDINGS OF FACT

1.  Prior to October 27, 2014, the Veteran's service-connected lumbosacral strain was manifested by painful motion causing a limitation of flexion to no worse than 75 degrees.

2.  Since October 27, 2014, the Veteran's service-connected lumbosacral strain has been manifested by painful motion resulting in a limitation of flexion to 60 degrees and functional losses more equivalent in severity to that contemplated by a 20 percent rating.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation greater than 10 percent for lumbosacral strain for the period prior to October 27, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a 20 percent disability rating for lumbosacral strain have been met since October 27, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

As previously determined by the Board in a September 2012 decision, VA complied with its duty to notify by way of letters dated in September 2004, March 2006, May 2008, October 2009, January 2011, and March 2012.  The Board points out that the September 2012 decision was appealed to the Court and that the parties filed a Joint Motion for Remand (JMR), which was granted by the Court July 2013.  Notably, the parties' JMR included no reference to the Board's finding that VA had complied with its duty to notify.  The Veteran has also not disputed the contents of the VCAA notice in this case.  Upon review of the record, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied and that the Veteran had a meaningful opportunity to participate in the development of his increased rating claims.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matter decided herein.  In this regard, the Board notes that the instant matter was twice previously remanded for the agency of original jurisdiction (AOJ) to attempt to obtain private treatment records from J.P. Bronner, M.D., who, in an August 2010 statement, indicated that he had been the Veteran's primary care provider since March 2010.  As discussed in the Board's September 2014 action, in their JMR, the parties agreed that the Board had failed to ensure compliance with the terms of its November 2010 action directing the AOJ to attempt to obtain records from records from Dr. J.P. Bronner.  As previously noted, the record contains a report of general information, dated on January 24, 2011, which shows that the Veteran then informed VA that Dr. Bronner was a physician with the San Diego, California, VA Medical Center (VAMC).  Records were therefore requested from the San Diego VAMC, which records show that the Veteran was at times seen by a T.E. Bronner, M.D., but do not reveal treatment by a Dr. J.P. Bronner.  In their JMR, the parties pointed out that although records from the San Diego VAMC contained treatment notes from Dr. T.E. Bronner, records from Dr. J.P. Bronner had not been requested.  Although the parties failed to address the fact that the Veteran did not provide an authorization for release of records from Dr. J.P. Bronner to VA, or comment on a January 2011 report of general information wherein it was indicated that Dr. Bronner was a physician with the San Diego VAMC, given the terms of the parties' JMR, in September 2014 the matter was again remanded to attempt to obtain records from Dr. J.P. Bronner.

On remand, the AOJ contacted the San Diego VAMC to determine whether Dr. J.P. Bronner was a physician at that facility.  A September 2014 report of general information documents that the San Diego VAMC informed the AOJ that Dr. J.P. Bronner was not a physician at that facility.  Again, the Board points out that the initial letter submitted from Dr. J. P. Bronner in August 2010 was written on UC San Diego Medical Center letter head.  In an October 2014 letter, the AOH requested that the Veteran complete and return the enclosed authorization for release of private treatment records to VA so that the AOJ could assist the Veteran in obtaining relevant records from Dr. J. P. Bronner.  The Veteran did not respond to the AOJ's request in this regard.  The Veteran also failed to sign the necessary authorizations for release of private medical records from Dr. J.P. Bronner to VA.  Given that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for providing private medical evidence to VA, the Board finds that no further assistance in this regard is warranted and that the terms of its prior remands have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that the medical evidence of record is sufficient for the Board to rely upon to determine the severity of the Veteran's lumbar spine disability during the relevant time period.  Indeed, the Veteran has been afforded several VA examinations during the pendency of his claim and the Board points out that the parties did not in their JMR raise any argument regarding the adequacy of the VA medical examinations provided to the Veteran prior to July 2013.  The Veteran was also again evaluated in November 2014, the report of which contains all necessary findings, to include range-of-motion testing and a statement regarding additional functional losses during a flare-up.  There is no indication from the Veteran or the evidence of record that the Veteran's lumbar spine disability has increased in severity since that examination was conducted.  Accordingly, the Board has properly assisted the Veteran by affording him adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart, supra.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014). 

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code (DC), any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, which pertains to lumbosacral strain.  The Board notes that the regulations pertaining to evaluation of disabilities of the spine have twice been amended.  However, as both of those amendments took effect prior to when the Veteran filed for an increased evaluation of his service-connected low back disability in August 2004, only the post-September 26, 2003, rating criteria is applicable to determining the proper evaluation(s) for the Veteran's disability. Currently, the rating criteria provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).

Under the General Rating Formula for spine disabilities, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Lastly, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal thoracolumbar spine forward flexion is to 90 degrees, extension is to 30 degrees, left and right lateral flexion are to 30 degrees, and left and right lateral rotation are to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 Note (2); 38 C.F.R. § 4.71a, Plate V (2014).  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 Note (2).

A review of the evidence relevant to the determination of the proper evaluation(s) of the Veteran's service-connected low back disability during the relevant time period shows that the Veteran was first evaluated in connection with his increased rating claim in September 2004.  At that time, he reported experiencing low back pain, most often in the morning, and stated he used iced packs three to four times a week.  He reported having low back spasms lasting for 30 to 45 minutes, which were relieved by taking Motrin.  The Veteran denied neuropathy, numbness, tingling, and also denied any occupational impact, stating that his left shoulder is what caused difficulty with his employment.  

Physical examination of the Veteran showed that he had a normal posture and gait and palpation of the low back did not indicate any specific trigger point areas.  The Veteran was also noted to heel- and toe-walk.  Range-of-motion testing revealed the Veteran's ability to achieve flexion to 85 degrees, with pain in his shoulder.  Extension was limited to 5 degrees and the Veteran could achieve lateral flexion and rotation to 30 degrees bilaterally, with pain reported on motion.  No additional limitation of motion was noted to result with repetitive motion or from such factors as pain, fatigability, weakness, or lack of endurance.  Achilles and patellar reflexes were 2+, bilaterally, and there was no indication of peripheral neuropathy.  Degenerative disc disease was confirmed on x-ray and the examiner recorded a diagnosis of recurrent lumbosacral strain/sprain with decreased range of motion.  

Private treatment records indicate that the Veteran was involved in a motor vehicle accident in March 2005, in which his vehicle was struck from the rear.  Private records dated thereafter contain various entries related to treatment to the Veteran's chronic low back pain, but do not contain any objective range-of-motion findings.  During his May 2009 hearing, the Veteran alleged that he missed nearly half the year from work due to his low back disability and that he was unable to do such daily tasks as dress himself without assistance.  

The Veteran was afforded another VA examination in November 2009.  At that time, he reported constant pain and weakness of the low back, with occasional pain radiating into the lower extremities if he stood too long.  He denied any bowel or bladder incontinence, and denied any incapacitating episodes.  He reported missing 3-4 days of work in the past 12 months due to his low back disability.  By his account, such daily activities as sitting, standing, and performing household chores were impaired due to his low back.  He used Motrin for his low back pain, but denied the use of any assistance devices.  Functionally, the Veteran reported that he limited his sitting to approximately 15 minutes, standing to approximately 1 minute, and walking to half a block.  The Veteran also stated that he will experience a flare-up where he cannot get up approximately two times per week lasting for about 5 hours.

Physical examination of the Veteran showed that he walked with a slow gait, but could heel- and toe-walk, as well as squat, without difficulty.  Spinal curvature was within normal limits, without evidence of scoliosis.  No tenderness to palpation or swelling was evident.  Range-of-motion testing revealed flexion to 80 degrees, extension to 20 degrees, 20 degrees of lateral flexion, bilaterally, and 20 degrees of lateral rotation, bilaterally.  There was no objective evidence of pain, weakness, or spasm on motion, although it was indicated that the Veteran did grimace with motion.  No additional limitation of motion was present on repeated motion, or due to pain, weakness, fatigue, or incoordination.  No atrophy of the lower extremities was observed, and strength was 5/5 throughout.  Sensation was 2/2, and the Veteran's reflexes were 2+/4 at the knees and 1+/4 at the ankles bilaterally.  Straight leg raising was negative bilaterally, and no abnormal weightbearing was present.  The report of x-rays confirmed mild degenerative changes and the examiner recorded an impression of lumbosacral strain without radiculopathy.  

The Veteran was again examined in April 2012 at which time he reported chronic low back pain, but denied any symptoms of radiculopathy.  He also denied any flare-ups or use of assistance devices.  Physical examination of the Veteran failed to reveal tenderness or pain on palpation, but some guarding and muscle spasm was present, although it did not result in an abnormal gait or spinal contour.  Range-of-motion testing revealed forward flexion to 90 degrees, with objective evidence of pain beginning at 75 degrees.  Extension was to 30 degrees, with objective evidence of pain beginning at 20 degrees.  Lateral flexion was to 30 degrees, bilaterally, with pain beginning at 20 degrees, and lateral rotation was to 30 degrees, bilaterally, with pain beginning at 30 degrees.  No additional limitation of motion was noted to result with repetitive motion.  Muscle strength was 5/5 at the hips, knees, ankles, and toes bilaterally.  Reflexes were 2+ at the knees and ankles, and sensory responses were within normal limits across both lower extremities.  No objective indications of radiculopathy were observed.  The examiner also found no evidence of intervertebral disc syndrome.  X-rays confirmed degenerative changes but no fractures of the thoracolumbar spine.  Spinal alignment was within normal limits, and disc spaces were relatively well preserved.  The Veteran's low back disability was noted to prohibit repetitive or rapid lifting of objects and it was indicated that from a functional standpoint, the Veteran's low back disability was manifested by pain on movement.

In June 2012, the Veteran was seen by a private physician related to complaints of low back pain.  The physician's report shows that the Veteran reported intermittent recurrent episodes of back pain that have always been treated with courses of physical therapy or anti-inflammatories.  The Veteran denied any significant change in his back symptoms, but indicated having chronic low back pain, limitation of flexion, difficulty walking any significant distance, difficulty with prolonged sitting, and loss of balance in his lower extremities.  He also described experiencing occasional non-persistent numbness and tingling that radiated into both lower extremities, but denied bowel or bladder symptoms.

Physical examination of Veteran showed no deformity of the spine, but revealed mild tenderness to palpation throughout the thoracolumbar spine and all along the spinous process.  Muscle spasm was not noted.  The private clinician indicated that the Veteran complained of pain throughout the range of motion but that, with encouragement, the Veteran was able to achieve flexion to 70 degrees, extension to 35 degrees, right lateral flexion to 30 degree, left lateral flexion to 35 degrees, and rotation to 60 degrees on the right and to 65 degrees on the left.  Straight leg raising was to nearly 75 degrees bilaterally without any significant low back pain or radicular type pain, and muscle strength testing was at least 4.5/5 in all muscle groups of the lower extremities.  The private clinician noted specifically that it did not appear as though the Veteran was extending maximal effort and that his complaints of pain were accompanied by facial grimacing and groaning.

The private clinician also completed a disability benefits questionnaire (DBQ) where upon he noted that the Veteran experienced pain at 35 degrees of flexion, at 15 degrees of extension, and 15 degrees of lateral rotation and flexion, bilaterally.  The physician also indicated that the straight leg raising test was positive, but then stated that the Veteran did not have radicular pain.  The physician then opined that the veteran lumbar spine disability would not impact his ability to work.  

The Veteran was again examined by VA in October 2014.  The examiner noted that the Veteran had brought the June 2012 private medical record discussed above for review and that review of the claims folder had also been undertaken.  Range-of-motion testing conducted as part of the examination showed that the Veteran was able to achieve flexion to 70 degrees, with pain at 60 degrees, and extension to 20 degrees, with pain at 20 degrees.  The Veteran was also able to achieve lateral flexion and rotation to 20 degrees, bilaterally, with pain at 20 degrees in all directions.  Repetitive testing produced a loss of 5 degrees of flexion.  All other findings remained the same.  Regarding the Veteran's functional loss, it was noted that he had pain on movement.  It was also indicated that the Veteran experienced tenderness to palpation, but there was no evidence of muscle spasm or guarding.  Results of muscle strength and sensory testing were normal and reflexes were present.  Straight leg raising test was negative bilaterally and there was no indication of radicular pain or other signs/symptoms due to radiculopathy.  The examiner did, however, check the box indicating involvement of the right sciatic nerve, but also indicated neither the right nor left side was affected.  

At the outset, the Board notes that it previously denied a rating in excess of 10 percent for the Veteran's by way of the September 2012 decision that was appealed to the Court.  Specifically, the Board had determined that the VA examination reports dated in September 2004, November 2009, and April 2012, along with the private treatment records noting complaints of low back pain and the Veteran's May 2009 hearing testimony, did not support a rating in excess of 10 percent.  Notably, the parties JMR contained no assertion of error with the Board's analysis of the evidence discussed in its September 2012 decision.  Rather, the parties agreed that the Board had erred in failing to discuss the June 2012 private physician's report, which report the parties stated potentially supports a higher disability evaluation in consideration of the DeLuca factors. 

Upon review of the evidence, the Board again finds that the VA examination reports dated in September 2004, November 2009, and April 2012, along with the private treatment records noting complaints of low back pain and the Veteran's May 2009 hearing testimony, do not support a rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain.  Notably, range-of-motion testing conducted during those examinations revealed that the Veteran's was able to achieve flexion to 85, 80, and 90 degrees, respectively.  There was also no objective evidence of painful motion noted during the September 2004 and November 2009 VA examination and the onset of pain did not occur until the Veteran reached 75 degrees of flexion in April 2012.  These degrees of motion fall squarely within range of limited flexion contemplated by a 10 percent rating, even considering the point at which pain set in.  See 38 C.F.R. § 4.71a, DC 5237 (providing for a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees).  The Veteran's combined ranges of motion of the thoracolumbar spine as recorded in these examination reports also do not warrant a rating in excess of 10 percent.  Id.  

The Board has also considered whether the private physician's June 2012 evaluation report and completed DBQ supports a rating in excess of 10 percent.  The Board finds, however, that this evidence is not adequate to be relied upon for evaluation purposes.  As discussed above, the private physician stated specifically that it did not appear as though the Veteran was extending maximal effort.  This causes the Board to question whether the range-of-motion findings recorded therein, to include at what point the Veteran began to experience pain, are an accurate reflection of the severity of the Veteran's disability at that time.  The private physician's indication that the Veteran was able to achieve lateral rotation to 60 degrees on the right and to 65 degrees on the left also causes the Board to question the accuracy of the range-of-motion findings, as these measurements are at least twice what the normal range of lateral rotation and highly inconsistent with all other recorded degrees of lateral rotation.  Further, on the evaluation report, the private physician stated that straight leg raising test was to nearly 75 degrees bilaterally without any significant low back pain or radicular type pain, but then on the DBQ, he checked the box indicating that the straight leg raising test was positive, but then indicated that there was no evidence of radicular pain.  Notably, the DBQ itself indicates that the test is performed by raising each leg straightened until the pain begins and states that the test is positive "if the pain radiates below the knee."  It is thus seemingly inconsistent for the examiner to indicate that the Veteran had no radicular type pain, but to then check the box indicating a positive test result.  This inconsistency also causes the Board to question the reliability of the private physician's reports.  Overall, the Board finds that the inconsistencies and irregularities in the findings recorded by the private clinician in his evaluation report and accompanying DBQ, accompanied by the physician's statement that the Veteran himself did not appear to putting forth a maximal effort, renders the findings contained therein unreliable and thus inadequate for evaluation purposes.

The Board also acknowledges the Veteran's complaints of back pain and flare-ups as recorded in the treatment records and examination reports, and as testified to and has considered application of the factors described in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, but finds that these additional considerations cannot support a rating in excess of 10 percent.  This is so because the Court has affirmed that "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' 38 C.F.R. § 4.40, in order to constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). Thus, an evaluation in excess of the minimum compensable rating on account of pain must be based on demonstrated functional impairment.  From a functional standpoint, it has been noted that the Veteran has had pain on movement; however, even taking into account the point at which pain sets in, the Veteran has been able to achieve flexion to at least 75 degrees.  Thus, it is clear that any pain did not result in a functional loss equivalent to that which would warrant a rating greater than 10 percent under the General Rating Formula. 

Further, although in November 2009, the Veteran reported experiencing flare-ups where he cannot get up approximately two times per week lasting for about 5 hours, he denied flare-ups during the April 2012 VA examination and the Veteran made no mention of these types of flare-ups during his May 2009 examination.  The Board thus concludes that the flare-ups reported during the November 2009 VA examination were temporary in nature and do not warrant the assignment of a higher rating from that point because the evidence does not support a finding that these flare-ups were then indicative of a permanent functional loss.

The Board does however find that when reasonable doubt is resolved in favor of the Veteran, a 20 percent rating is warranted as of the date of the October 27, 2014, VA examination.  Although the Veteran was able to achieve flexion to 70 degrees at that time, the examiner noted the onset of pain to be at 60 degrees.  The Veteran also experienced a decreased range of flexion on repetitive testing and seemingly reported intermittent flare-ups of pain.  In discussing the Veteran's statement, the examiner stated that "[p]er patient history pain, weakness or fatigability could significantly limit functional ability during a 'flare up' or when the joint is used repeatedly over time."  The examiner stated, however, that he was unable to quantify the degree of range of motion loss for all joints and that it would be purely speculative to quantify range of motion loss that may or may not occur in this case during a so called "flare up" or due to repetitive use.  Overall, the Board finds that in consideration of the DeLuca factors, and when reasonable doubt in resolved in favor of the Veteran, the evidence of record, to include the examiner's suggestion that the Veteran may experience diminished functional abilities during a flare-up and the evidence noting the onset of pain at 60 degrees of flexion, suggests functional impairments more nearly approximating the criteria for a 20 percent rating as of the October 27, 2014, VA examination.  A rating greater than 20 percent is not however warranted at any point during the claims period because the objective evidence fails to suggest that the Veteran experiences limitation of flexion to 30 degrees and it is evident that the Veteran has at no point experienced any ankylosis of the spine, to include just the thoracolumbar spine, such that a rating greater than 20 percent would be warranted.  See 38 C.F.R. § 4.71a, DCs 5235-5243.

The Board has also considered whether separate ratings for any neurological abnormalities are warranted.  The evidence however fails to demonstrate that the Veteran experiences associated neurological abnormalities.  Although the Veteran has at times complained of radiating pain, no objective indications of radiculopathy have been observed.  In so concluding, the Board has considered that the 2014 examiner checked the box indicating involvement of the right sciatic nerve.  Notably, however, it was indicated that neither the right nor left side was affected.  Straight leg raising test was also negative, bilaterally.  Accordingly, the Board finds that the evidence weighs against an award of any separate ratings for neurological abnormalities at this time.

The above determinations are based upon consideration of applicable rating provisions and Board finds that the level of severity and symptomatology of the Veteran's service-connected low back disability are described by the established criteria found in the rating schedule for that disability.  The Board finds that the applicable rating criteria specifically contemplate the level of disability and symptomatology reported, to include decreased motion, flare ups, and pain.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the criteria set forth in the rating criteria for 10 and 20 percent disability ratings describe the Veteran's disability level and symptomatology throughout the pendency of his claim and, therefore, the currently assigned schedular evaluations are adequate.  Referral for extraschedular consideration is therefore not required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  In the instant case, the issue of entitlement to TDIU has been the subject to several past rating actions and in April 2014, the Veteran specifically claimed entitlement to TDIU, which claim was denied by the RO in August 2014.  The Board also finds that the evidence of record does not raise the issue as part of the Veteran's claim decided herein, as the Veteran's private physician and the recent VA examiner stated that the Veteran's back disability would not impact him occupationally.  


ORDER

Entitlement to a disability evaluation in excess of 10 percent for service-connected lumbosacral strain prior to October 27, 2014, is denied.

Entitlement to a disability rating of 20 percent for service-connected lumbosacral strain is granted as of October 27, 2014, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Regarding the Veteran's claim for increased ratings for his service-connected herpes simplex, as noted in the introduction, after the matter was returned to the Board, the Veteran submitted additional evidence in support of that claim.  Specifically, the veteran submitted a statement from A.I., M.D., a private dermatologist, who stated that he had examined the Veteran in his clinic on May 26, 2015.  Dr. I. stated that examination of the Veteran revealed "dry, xerotic scaling with secondary ichthyosiform changes, postinflammatory hyperpigmentation and mild lichenification mostly affecting [the Veteran's] upper and lower extremities."  Dr. I. did not, however, provide that actual treatment records.  Although it appears from Dr. I.'s statement that the condition for which he treated the Veteran is a separate condition from the Veteran's herpes simplex, the Board finds it cannot from the record currently before it make such an affirmative conclusion.  Accordingly, the Board finds that it must remand the matters for the AOJ to attempt to obtain the treatment records from Dr. I., and also for the Veteran to be afforded another VA examination to determine all current manifestations of the Veteran's herpes simplex, to include a finding as to whether the Veteran has an additional skin disability attributable to his herpes simplex.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he provide the full name and address for Dr. A.I., as well as the dates of all dermatological treatment.  Following receipt of that information, the AOJ should contact the physician or facility in question, with a request that copies of any and all records of treatment or examination of the Veteran be provided to the AOJ, to specifically include records of treatment dated on May 26, 2015.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.

2.  The AOJ should schedule the Veteran for a VA skin examination to determine the nature and severity of his service-connected herpes simplex I.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's disability, particularly since skin conditions by their very nature tend to have active versus inactive stages.  See Ardison v. Brown, 6 Vet. App. 405 (1994).

The claims folder must be made available to and reviewed by the examiner prior to the requested examination.  The examination should include any diagnostic testing or evaluation deemed necessary, and the examiner should opine as to the percentage of the total area of the body affected, as well as the exposed areas affected by the disability based on the physical examination.  If the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during an exacerbation should be provided.  The examiner should also indicate whether the Veteran's disability requires treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs.  

The examiner is also requested to review the statement by Dr. I. discussed above, as well as any treatment records provided by Dr. I. and offer an opinion as to whether the condition for which the Veteran was treated in May 2015 is a manifestation of his herpes simplex or otherwise attributable to herpes simplex or is a wholly separate and unrelated condition.  The examiner should explain the basis for his/her opinion in the regard.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate the issue of entitlement to increased ratings for herpes simplex.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


